Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims filed 8/17/21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection based upon Applicant’s amendments to the claims.  The Examiner acknowledges that Applicant has amended the claims according to the Examiner’s suggestions.  Claims are examined according to what is presented to the Examiner, not based upon what might be later claimed.  Here, when the Examiner focuses on a specific invention that is claimed, the search result becomes more focused, and which reveals references that now read on the amended claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one first cooling fin (claim 7) and at least one second cooling fin (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10, line 2, “aluminium” should be “aluminum”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 2, 4, 5, 9-12, 17, and 19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chung (US 2019/0126773).
With respect to Claim 1, Chung teaches an apparatus (fig. 4C, 110) for conducting heat, comprising: a substrate (110) for receiving (see figs. 3 and 4C, 120s of 415 recessed within arms of 110) one or more electric components (415) and a thermal substance (¶[0004], l. 21) circulation system (135A, 135B and 135), wherein the substrate comprises a first interface (fig. 5A, 130A for 515A on near side of 110) on a first planar side (fig. 5A, near side of 110) of the substrate for receiving a first part (515B) of the thermal substance circulation system, a second interface (fig. 5A, 130A for 510 on far side of 110) on a second planar side (fig. 5A, far side of 110) of the substrate for receiving a second part (510) of the thermal substance circulation system, the second planar side opposite (see fig. 5A) the first planar side, a passage (135) extending between the first interface and the second interface, the passage extending perpendicularly (see fig. 8) to the first and second planar surfaces of the substrate, and at least one flow channel (135) fluidly coupled and extending perpendicularly (see fig. 8) to the passage and extending proximate (see figs. 6 and 8) to the one or more electronic components such that the passage and the at least one flow channel, when in use, are in contact with a thermal substance (¶[0004], l. 21) flowing through the circulation system between the first interface and the second interface, wherein the substrate is heat conductive (¶[0044], l. 8) for transferring the heat between the one or more electric components and the thermal substance of the circulation system.
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Chung (US 2019/0126773).
Chung discloses the claimed invention except for the one or more electric components are in direct contact with the substrate.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to for thermal pad 230 In re Karlson, 136 USPQ 184.
Claims 7 and 8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chung (US 2019/0126773) and Bucks (US 3,200,881).
Chung discloses the claimed invention except for at least one first cooling fin (claim 7) and at least one second cooling fin (claim 8).  Bucks teaches the substrate (top portion of 1) comprises at least one first cooling fin (3) on the first planar side (upper side of top portion of 1) of the substrate (claim 7) and the substrate comprises at least one second cooling fin (4) on the second planar side (lower side of top portion of 1) of the substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chung with the cooling fins of Bucks for the purpose of increasing the surface area of the substrate for greater transfer of heat.
Claims 7 and 8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chung (US 2019/0126773) and Liang (US 8,297,341) .
Chung discloses the claimed invention except for at least one first cooling fin (claim 7) and at least one second cooling fin (claim 8).  Liang teaches the substrate (fig. 1B, 2) comprises at least one first cooling fin (fig. 1B, 3s on left side of 2) on the first planar side (fig. 1B, left side of 2 has outer planar surface) of the substrate (claim 7) and 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 10,850,623 is the issued patent of US 2019/0126673.  US 3,823,771 discloses first and second interfaces of and flow channels perpendicular to flow direction from the first interface to the second interface, but fails to disclose a passage between the first and second interfaces.  US 8,659,897 discloses first and second interfaces of a substrate with a passage therebetween and flow channels perpendicularly arranged to the passage, but fails to disclose substrate receiving an electronic component.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835